    Case: 1:20-cv-00512 Document #: 92 Filed: 08/18/20 Page 1 of 3 PageID #:1187




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION




 In re CLEARVIEW AI, INC. DATA
 LITIGATION                                          MDL Docket No. ______
 .




                 MOTION OF THE CLEARVIEW DEFENDANTS
        FOR TRANSFER OF ACTIONS TO THE SOUTHERN DISTRICT OF NEW
           YORK PURSUANT TO 28 U.S.C. § 1407 FOR COORDINATED OR
                  CONSOLIDATED PRETRIAL PROCEEDINGS

        Movants Clearview AI, Inc. (“Clearview”), Hoan Ton-That, and Richard Schwartz

(collectively, the “Clearview Defendants”) respectfully request, pursuant to 28 U.S.C. § 1407(a),

that this Panel issue an order transferring Hall v. Clearview AI, Inc., 20-cv-846 (N.D. Ill.); Marron v.

Clearview AI, Inc., 20-cv-2989 (N.D. Ill.); Mutnick v. Clearview AI, Inc., 20-cv-512 (N.D. Ill.); and

Thornley v. Clearview AI, Inc., 20-cv-3843 (N.D. Ill.), from the United States District Court for the

Northern District of Illinois to the United States District Court for the Southern District of New

York and, with the consent of that Court, assigning the transferred cases to the Honorable Colleen

McMahon, before whom six related actions are already pending. The ten related actions (the

“Actions”) are listed in the accompanying Schedule of Actions.

        In support of transfer and coordination or consolidation under 28 U.S.C. § 1407(a), and as

set forth more fully in the accompanying Memorandum of Law, Movants aver as follows:

        1.     The putative class actions proposed for transfer and coordination or consolidation

are pending in a different district court than, and involve “one or more common questions of fact”

with, six actions already pending before Chief Judge McMahon in the Southern District of New

York.
    Case: 1:20-cv-00512 Document #: 92 Filed: 08/18/20 Page 2 of 3 PageID #:1188




       2.      Plaintiffs in the Actions have brought virtually identical legal claims against

Clearview based on allegations that Plaintiffs posted photographs of themselves on various social

media websites; Clearview downloaded and collected from the internet publicly-available

photographs of Plaintiffs and other putative class members; Clearview assembled a database of

approximately three billion publicly-available photographs; Clearview obtained facial vectors

from many of the photographs; and Clearview created an app and licensed it to users who can view

search results from Clearview’s database.

       3.      Centralization will serve “the convenience of parties and witnesses.” Discovery

will be largely duplicative because the Actions are based on the same factual allegations as well

as overlapping legal theories.     Plaintiffs will likely serve similar document requests and

interrogatories, and seek the depositions of the same witnesses.

       4.      Centralization will “promote the just and efficient conduct” of the Actions, since it

will avoid the need to have two judges decide nearly identical motions and avoid the risk of

inconsistent rulings.

       5.      The Southern District of New York is the most suitable forum for the Clearview

Actions, because (a) New York is the primary locus of the disputes, (b) a majority of the Actions

are pending in the Southern District of New York; (c) the Clearview Defendants are located in

New York; and (d) Chief Judge McMahon in the Southern District of New York has had significant

experience overseeing multidistrict litigation proceedings.

       WHEREFORE, Movants respectfully request that the Judicial Panel on Multidistrict

Litigation take jurisdiction over the ten pending actions and future tag-along actions and transfer

the four actions listed in the accompanying Schedule of Actions that are pending in the Northern

District of Illinois to the Southern District of New York for assignment, with that Court’s consent,
   Case: 1:20-cv-00512 Document #: 92 Filed: 08/18/20 Page 3 of 3 PageID #:1189




to Chief Judge McMahon for coordinated or consolidated pretrial proceedings.




 August 17, 2020                                       Respectfully submitted,




                                                       By: /s Lee Wolosky            _

                                                           Lee Wolosky
                                                           Andrew J. Lichtman
                                                           JENNER & BLOCK LLP
                                                           919 Third Avenue
                                                           New York, New York 10022-3908
                                                           Phone: (212) 891-1600
                                                           lwolosky@jenner.com
                                                           alichtman@jenner.com

                                                           Howard S. Suskin
                                                           David P. Saunders
                                                           JENNER & BLOCK LLP
                                                           353 North Clark Street
                                                           Chicago, Illinois 60654
                                                           Phone: (312) 222-9350
                                                           hsuskin@jenner.com
                                                           dsaunders@jenner.com

                                                           Floyd Abrams
                                                           Joel Kurtzberg
                                                           CAHILL GORDON & REINDEL LLP
                                                           80 Pine Street
                                                           New York, NY 10005
                                                           Phone: (212) 701-3621
                                                           fabrams@cahill.com
                                                           jkurtzberg@cahill.com

                                                           Attorneys for Defendants Clearview
                                                           AI, Inc., Hoan Ton-That, and Richard
                                                           Schwartz
